UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52792 SUSPECT DETECTION SYSTEMS INC. (Exact name of small business issuer as specified in its charter) Delaware (State of incorporation) 98-0511645 (IRS Employer ID Number) 150 West 56th Street, Suite 4005,New York, NY 10019 (Address of principal executive offices) 972 (2) 500-1128 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of August 16, 2010, 74,055,493 shares of common stock, par value $0.0001 per share, were issued and outstanding. TABLE OF CONTENTS Page PART I Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4(T). Controls and Procedures 6 PART II Item 1. Legal Proceedings 7 Item IA. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 8 Item 4. Removed and Reserved 8 Item 5. Other Information 8 Item 6. Exhibits 8 PART I FINANCIAL INFORMATION Item 1.Financial Statements. SUSPECT DETECTION SYSTEMS INC. AND SUBSIDIARY INDEX TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010, AND 2009 (Unaudited) Consolidated Financial Statements- Consolidated Balance Sheets as of June 30, 2010, and December 31, 2009 F-2 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010, and 2009 F-3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010, and 2009 F-4 Notes to Consolidated Financial Statements June 30, 2010, and 2009 F-6 F-1 SUSPECT DETECTION SYSTEMS INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (NOTE 2) AS OF JUNE 30, 2010, AND DECEMBER 31, 2009 (Unaudited) June 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Restricted cash Inventory Other current assets Total current assets Property and Equipment: Property and equipment Less - Accumulated depreciation ) ) Property and equipment, net Other Assets: Severance pay fund Other assets, non-current Goodwill Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable - Trade $ $ Accrued liabilities Advances from customers Deferred revenues Due to Directors and stockholders Total current liabilities Long-term Debt: Accrued severance pay Total liabilities Commitments and Contingencies Stockholders' Equity: Common stock, par value $0.0001 per share, 250,000,000 shares authorized; 74,055,493 and 71,822,893 shares issued and outstanding in 2010 and 2009, respectively Additional paid-in capital Common stock subscribed - Accumulated (deficit) ) ) Total stockholders' equity Less - Noncontrolling interest ) ) Total stockholders' equity, net Total Liabilities and Stockholders' Equity $ $ The accompanying notes to consolidated financial statements are an integral part of these consolidated balance sheets. F-2 SUSPECT DETECTION SYSTEMS INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (NOTE 2)
